Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1810
                       Lower Tribunal No. 17-22791
                          ________________


     Nationstar Mortgage LLC, d/b/a Champion Mortgage
                         Company,
                         Appellant/Cross-Appellee,

                                     vs.

                            Maria Gonzalez,
                         Appellee/Cross-Appellant.



      An appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

      Tillotson Law, and Jeff Tillotson, and Austen Irrobali (Dallas, TX);
McGuireWoods LLP, and Sara F. Holladay, Emily Y. Rottmann, and
Kathleen D. Kilbride (Jacksonville); Troutman Pepper Hamilton Sanders
LLP, and Hallie S. Evans (Atlanta, GA), for appellant/cross-appellee.

      Liggio Law, P.A., and Jeffrey M. Liggio (West Palm Beach); Gordon &
Partners, P.A., and Geoff Stahl (Palm Beach Gardens); Baron &
Herskowitz, and Jon M. Herskowitz, and Matthew H. Baron; Burlington &
Rockenbach P.A., and Jeffrey V. Mansell (West Palm Beach), for
appellee/cross-appellant.
Before LINDSEY, MILLER, and BOKOR, JJ.

      PER CURIAM.

      Affirmed. See Joyce v. Federated Nat’l Ins. Co., 228 So. 3d 1122

(Fla. 2017).




                                  2